Filed 11/20/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 210







Nilles, Ilvedson, Plambeck & Selbo, Ltd.,

n/k/a Nilles, Plambeck, Selbo & Harrie, Ltd., 		Plaintiff and Appellee



v.



Henry J. Langer, 		Defendant and Appellant







No. 20140212







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Thomas R. Olson, Judge.



AFFIRMED.



Per Curiam.



Charlotte J. Skar, P.O. Box 2626, Fargo, N.D. 58108-2626, for plaintiff and appellee; on brief.



Henry J. Langer, self-represented, 7101 Antrim Court, Edina, Minn. 55439, defendant and appellant; on brief.

Nilles, Ilvedson, Plambeck & Selbo, Ltd. v. Langer

No. 20140212



Per Curiam.

[¶1]	Henry Langer appealed a district court order denying his motion for relief from a judgment awarding the Nilles Law Firm $60,881.23.  On appeal, Langer argues the district court erred in denying his motion for relief and finding the Nilles Law Firm complied with the procedural requirements for notice of entry of judgment under N.D.R.Civ.P. 58(b).  Langer filed four post-trial motions to vacate the judgment or for relief from judgment, and each motion raised this issue.  Langer appealed only the order denying his final motion.  We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (4), and order Langer to pay double costs under N.D.R.App.P. 38. 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Bradley A. Cruff, D.J.

Benny A. Graff, S.J. 



[¶3]	The Honorable Bradley A. Cruff, D.J., and the Honorable Benny A. Graff, S.J., sitting in place of Crothers, J., and McEvers, J., disqualified.